      Case 1:18-cv-00635-LJV-HBS Document 25 Filed 09/02/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ARMANDO ARCE,

              Plaintiff,

       v.                                              18-CV-635
                                                       DECISION & ORDER
 DAVID L. TURNBULL, Support
 Magistrate, et al.,

              Defendants.



      On June 4, 2018, the plaintiff, Armando Arce, commenced this action. Docket

Item 1. On November 4, 2019, defendants Michael Griffith, David Turnbull, and the

State of New York moved to dismiss. Docket Item 11. The next day, this Court referred

this case to United States Magistrate Judge Hugh B. Scott for all proceedings under 28

U.S.C. § 636(b)(1)(A) and (B). Docket Item 13.

      On November 19, 2019, defendant Chautauqua County moved to dismiss.

Docket Item 16. Arce did not respond to either motion to dismiss, and the time to do so

passed. On January 9, 2020, defendant Chautauqua County “replied” in support of its

motion. Docket Item 17. On January 17, 2020, Arce moved to appoint counsel. Docket

Item 18.

      On May 13, 2020, Judge Scott issued a Report and Recommendation (“R&R”)

finding that the defendants’ motions should be granted and that Arce’s motion should be

denied. Docket Item 19. Judge Scott’s chambers mailed a copy of the R&R to Arce by

first-class mail that day. Id. Objections were due fourteen days from receipt. See

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Neither party objected by that deadline.
       Case 1:18-cv-00635-LJV-HBS Document 25 Filed 09/02/20 Page 2 of 4




       On July 20, 2020, this Court issued a decision and order adopting the R&R,

granting the defendants’ motions to dismiss, and denying Arce’s motion to appoint

counsel. Docket Item 20. The Clerk of Court mailed a copy of that decision and order

to Arce that same day. See Docket Remark dated July 20, 2020. The following day,

the Clerk of Court entered judgment and closed this case. Docket Item 21. The Clerk

of Court also mailed a copy of the judgment to Arce. Id.

       On August 21, 2020—nearly two months after the deadline for objections—Arce

filed an objection to the R&R. Docket Item 22. He also moved to add parties, Docket

Item 23, and for leave to file an amended complaint, Docket Item 24. In his objection,

Arce claims that “[t]he court clerk mailed the [R&R] to me on the same day the

Magistrate filed his Order on [the] Motion to Dismiss for Failure to State a Claim (July

20, 2020). The next day, Hon. Lawrence J. Vilardo filed his judgment (July 21, 2020).”

Docket Item 22 at 1. Thus, Arce contends, he “was under the impression the Magistrate

was still considering [his] motion for the appointment of counsel” when he supposedly

received the R&R. Id. at 3.

       Arce further explains that he has asked to use the CM/ECF e-filing system but

has not been granted permission to do so. Id. He also notes that “[i]n the course of

defending [his] pleadings on several other matters [he] has discovered the complexity of

prosecuting these serious allegations, along with some minor factual errors in his

complaint and has discovered some additional factual matters, intimately connected to

the deprivation of rights originally alleged.” Id. at 3.

       Arce has not demonstrated good cause for his untimely filing. As explained

above, the docket states that Judge Scott’s chambers mailed a copy of the R&R to Arce



                                               2
      Case 1:18-cv-00635-LJV-HBS Document 25 Filed 09/02/20 Page 3 of 4




on May 13, 2020. Docket Item 19. That mail has not been returned as undeliverable.

Instead, it appears that Arce may be confusing this Court’s decision and order, which

was dated July 20, 2020, with the R&R. Moreover, even assuming that Arce did not

receive the R&R until July 20, 2020, his objection was not filed until a month later—

outside the 14-day period for objections. And the R&R explicitly advised Arce of the

deadline for objections. See id. at 10 (advising that objections must be filed “[w]ithin 14

days after being served with a copy of the recommended disposition” and that “failure to

object timely to a magistrate judge’s report may operate as a waiver of any further

judicial review of the decision” (citations omitted)).

       What is more, even if this Court were to excuse Arce’s untimely filing, neither his

late-filed objection nor his motions offer any grounds on which to reject Judge Scott’s

R&R. More specifically, Judge Scott found that due to “the existence of a final judgment

from state court and [Arce]’s unmistakable efforts to upset that judgment, this Court has

two reasons why it cannot entertain this case: the domestic-relations exception and the

Rooker Feldman doctrine.” Docket Item 19 at 9 (citing Botsas v. United States, 5 F.

App’x 69, 70 (2d Cir. 2001) (summary order) (“The Rooker–Feldman doctrine provides

that federal courts lack jurisdiction over a case if the exercise of jurisdiction would result

in reversal or modification of a state court judgment. Where claims raised in a federal

action are ‘inextricably intertwined’ with a state court’s determination, dismissal of the

federal claims for lack of jurisdiction pursuant to Rooker–Feldman is proper.”)). Arce

has not provided any reason to revisit Judge Scott’s sound recommendation.




                                               3
      Case 1:18-cv-00635-LJV-HBS Document 25 Filed 09/02/20 Page 4 of 4




         Accordingly, this Court’s decision and order dated July 20, 2020, and judgment

dated July 21, 2020, remain in place. Arce’s motions to add parties and to amend his

complaint, Docket Items 23 and 24, are DENIED AS MOOT.

         SO ORDERED.


Dated:         September 2, 2020
               Buffalo, New York



                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                             4
